361 So.2d 193 (1978)
Aileen RIVERA, a Minor, by and through Her Father and Next Friend, Domingo Rivera, and Domingo Rivera, Individually, Appellants,
v.
SOUTHERN AMERICAN FIRE INSURANCE COMPANY and Florida Insurance Guaranty Association, Inc., Appellees.
No. 77-1852.
District Court of Appeal of Florida, Third District.
July 5, 1978.
Rehearing Denied August 25, 1978.
Freidin & Goldfarb and Philip Freidin, Miami, for appellants.
Preddy, Kutner & Hardy and Stephen T. Brown, Miami, for appellees.
Before PEARSON, BARKDULL and HUBBART, JJ.
PER CURIAM.
The appellants, Rivera, obtained a $53,000.00 judgment against Southern American Fire Insurance Company and its insured. Southern American thereafter became insolvent, and the Riveras sought to recover the excess over the policy limits of $25,000.00 from Florida Insurance Guaranty Association, Inc. (FIGA), alleging Southern *194 American had dealt in bad faith with the plaintiffs-appellants. The trial court dismissed the complaint. We affirm.
The trial court was correct, because FIGA is not liable for any amounts in excess of policy limits and is not vicariously liable for tortious acts of members' insurers. Section 631.57(1)(a)3 Florida Statutes (1975).
The appellants rely heavily upon the case of Zinke-Smith, Inc. v. Florida Insurance Guaranty Association, Inc., 304 So.2d 507 (Fla. 4th DCA 1974). We find this not to be persuasive because the attorney's fee recovery therein was permitted by another statute.
Therefore, the final order of dismissal here under review be and the same is hereby affirmed.